Order, Family Court, New York County (Jody Adams, J.), entered on or about July 23, 2009, which, insofar as appealed from, upon a fact-finding determination that respondent mother neglected the subject children, placed the children in the custody of the Administration for Children’s Services until the completion of the next permanency hearing, unanimously affirmed insofar as it brings up for review the fact-finding determination, and the appeal otherwise dismissed, without costs, as moot.
The appeal from the dispositional order has been rendered moot as the date scheduled for the next permanency hearing has passed (see Matter of Taisha R., 14 AD3d 410 [2005]).
The finding of neglect is supported by a preponderance of the evidence. The mother’s hospital records demonstrate that she was diagnosed with a major depressive disorder, which was recurrent and moderate to severe, and she had expressed to hospital personnel that she was experiencing increasingly persistent thoughts of killing herself and drowning the children in the bathtub. There were also numerous incidents of domestic violence in the presence of the children. Under these circumstances, the court properly found that the children’s “physical, mental or emotional condition . . . [was] in imminent danger of becoming impaired” (Family Ct Act § 1012 [f] [i]; see Matter of Kayla W., 47 AD3d 571 [2008]). Contrary to the mother’s contention, expert testimony regarding how her mental illness affected her ability to care for the children was not required (see Matter of Jayvien E. [Marisol T.], 70 AD3d 430, 436 [2010]). Concur— Tom, J.P., Andrias, Saxe, Freedman and Manzanet-Daniels, JJ.